MCDONALD, J.
_JjTMs is an appeal from the Office of Workers’ Compensation Administration. Lawrence D. Talbert filed a disputed claim for compensation against his employer, G.A.T. Airline Ground Support, Inc. (G.A.T.). On May 4, 2004, the parties entered into a consent judgment that found Mr. Talbert temporarily, totally disabled and provided for indemnity payments by G.A.T. to Mr. Talbert, along with other, related matters.
In April 2005, Mr. Talbert filed a motion to accelerate benefits, in accordance with La. R.S. 23:1333, asserting that G.A.T. had failed to pay six or more successive weekly indemnity payments. After a hearing, the workers’ compensation judge found that the consent judgment provided that G.A.T. would continue to pay benefits as long as benefits were compensable under the Louisiana Workers’ Compensation Act and that G.A.T. had proven that Mr. Talbert was no longer temporarily, totally disabled. Thus, the workers’ compensation judge denied the motion to accelerate benefits. Mr. Talbert appealed that judgment.
After a thorough review, we find that the record does not demonstrate that the workers’ compensation judge was clearly wrong or manifestly erroneous in its judgment. Accordingly, finding no error, we affirm the judgment in accordance with Uniform Rules — Courts of Appeal, Rule 2-16.1.B. Costs are assessed against appellant, Lawrence D. Talbert.
AFFIRMED.
WHIPPLE, J., concurs for reasons assigned.
CARTER, J., concurs for reasons assigned by WHIPPLE, J.